05/20/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0422



                                 No. DA 19-0422

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JACK ELDON JARVEY,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including June 20, 2021, within which to prepare, serve, and file the

State’s response.




TKP                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            May 20 2021